Citation Nr: 0844067	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for a back condition and individual unemployability.

The issues have been recharacterized to comport with the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his low back disability is the 
result of loading and unloading trailers and ammunition 
magazines during service.  He claims that he was not given a 
back brace or other protective gear.  The veteran also noted 
that his back pain began in 1967, but that at the time, 
because he was young, he believed that it would go away.  
During his March 2007 Decision Review Officer hearing, the 
veteran testified that he did not receive medical treatment 
for back pain until around 1986 to 1989.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

VA treatment records dated in August 2006 note that following 
diagnostic imaging, the veteran was given an impression of 
mild degenerative disc disease (DDD) and spondylosis at the 
L4-5 and L5-S1 levels.  VA treatment records dated in 
November 2006 note that the veteran was given assessments of 
chronic low back pain and DDD.

Service medical records (SMRs) dated in February 1967 note 
that the veteran sought treatment for a sore back.  His 
separation examination dated in October 1967 notes that 
clinical evaluation revealed that the veteran had a normal 
spine.  Personnel records show that the veteran's military 
occupational specialty (MOS) was as an ammunition storage 
specialist.  The veteran testified that he felt pain in his 
back during service.  The Board finds these contentions to be 
credible and notes that the veteran's SMRs support his 
assertions.  The veteran is competent to report current 
symptoms, such as pain, and a continuity of such symptoms 
since service.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation).  

The current record contains competent evidence of a current 
low back disability, evidence of in-service treatment for the 
veteran's back, and a continuity of symptomatology indicating 
that the current low back disability may be associated with 
an in-service event or injury.  However, there is 
insufficient medical evidence for the Board to decide the 
veteran's claim and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

With regard to the TDIU claim, the veteran currently has no 
service connected disabilities.  A TDIU may be awarded when 
there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent 
or more, and the disabled person must be unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2008).

Because the veteran's service connection claim is being 
remanded, and because adjudication of this claim may impact 
adjudication of the veteran's TDIU claim, the Board concludes 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the veteran's TDIU claim also must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current low back 
disability.  The examiner should conduct a 
thorough examination of the veteran's low 
back and diagnose any disabilities found.  
As to any disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is related to any 
injury or event during active service, in 
particular, the injury reflected in his 
SMRs dated in February 1967 or the 
strenuous labor the veteran performed 
during service, which the Board discussed 
above.  A complete rationale must be 
provided for all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the SMRs dated in February 1967, 
indicating that the veteran sought 
treatment for his low back, and the 
veteran's separation examination dated in 
October 1967.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The service 
connection and TDIU claims should then be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




